Citation Nr: 1001130	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-06 116	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable rating prior to 
July 20, 2009 and an initial rating higher than 10 percent 
since that date for residuals of a healed fracture of the 
right ankle.

2.  Entitlement to service connection for a lower back 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a right knee 
disability.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to August 
1964.

These matters come before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In that decision, the RO granted service 
connection for residuals of a healed fracture of the right 
ankle and assigned an initial disability rating of 0 percent, 
effective March 11, 2004.  The RO also denied entitlement to 
service connection for a lower back sprain and bilateral knee 
replacements. 

The Veteran testified before the undersigned at a December 
2007 hearing at the RO (Travel Board hearing). A transcript 
of that hearing has been associated with his claims folder.

In February 2008, the Board remanded these matters for 
further development.

In November 2009, the RO granted an initial 10 percent rating 
for residuals of a healed fracture of the right ankle, 
effective July 20, 2009.  A Veteran is generally presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, the claim for a higher initial 
rating for residuals of a healed fracture of the right ankle 
remains before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

"[O]nce the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, he must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided."  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007). 

VA regulations provide that where an examination report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2009); see 38 C.F.R. § 
19.9 (2009).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2009), pertaining to functional impairment.  
The United States Court of Appeals for Veterans Claims 
(Court) has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determines 
whether the disability is manifested by weakened movement, 
excess fatigability, incoordination, pain, or flare ups.  
Such inquiry is not to be limited to muscles or nerves.  
These determinations are, if feasible, to be expressed in 
terms of the degree of additional range-of-motion loss due to 
any weakened movement, excess fatigability, incoordination, 
flareups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
see also Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 
38 C.F.R. § 4.59 (2009).

The Veteran was afforded a VA examination in July 2009 for 
residuals of a healed fracture of the right ankle.  The 
ranges of right ankle motion were reported.  It was also 
noted that the Veteran had complaints of pain at the terminal 
point.  No opinion was provided as to whether there was 
additional limitation of motion due to functional factors and 
it was not reported whether there were flare ups.  

As for the Veteran's claim for service connection for a lower 
back disability, the July 2009 VA examination report reveals 
that he was diagnosed as having chronic pain syndrome status 
post failed lumbar laminectomy L4-L5 with residual right 
sciatica.  The physician who conducted the July 2009 VA 
examination opined that there was insufficient evidence to 
conclude that the Veteran's back disability began in service 
or was the result of a disease or injury in service.  This 
opinion was based on a review of the Veteran's medical 
records and his reported history.  

Upon reviewing the Veteran's medical records, the VA 
physician noted that he was unable to find any service 
treatment records to indicate that the Veteran had 
authenticated and documented injury to his lower back in 
service.  However, the Veteran's service treatment records 
reveal that he injured his back in service when he fell from 
a rope during training and that from September 1962 to March 
1964 he reported persistent lower back pain on numerous 
occasions.  Thus, the opinion of the physician who conducted 
the July 2009 VA examination is based on an inaccurate 
history.  Furthermore, in formulating his opinion, the VA 
physician did not address the Veteran's report of an in 
service lower back injury while performing karate during boot 
camp and his testimony during the December 2007 hearing that 
he experienced back pain after slipping on the ice in 
Okinawa.

A medical opinion based solely on the absence of 
documentation in the record is inadequate and a medical 
opinion is inadequate if it does not take into account the 
Veteran's reports of symptoms and history (even if recorded 
in the course of the examination).  Dalton v. Peake, 21 Vet. 
App. 23 (2007).  
  
The Veteran is competent to report in service back injuries 
and his history of back symptoms.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
Furthermore, an in service back injury and treatment for 
chronic lower back pain are documented in his service 
treatment records.  As the opinion provided in the July 2009 
VA examination report did not consider the Veteran's reports 
of in service back injuries and the treatment for a lower 
back condition documented in his service treatment records, a 
new examination is required.  

With regard to the claim for service connection for right and 
left knee disabilities, the Veteran's medical records 
indicate that he has been diagnosed as having various 
bilateral knee disabilities, including degenerative arthritis 
and status post bilateral total joint arthroplasty.  The 
physician who conducted the July 2009 VA examination provided 
an opinion regarding whether the Veteran's knee disabilities 
were related to service on a direct incurrence basis (whether 
they were directly related to his reported in service back 
injury while performing karate).  However, during the 
December 2007 hearing, the Veteran testified that his knee 
disabilities were related to his lower back disability.  The 
July 2009 VA examination report does not contain an opinion 
as to whether the Veteran's current knee disabilities are 
related to his current lower back disability.  

In light of the fact that the Board is remanding the claim 
for service connection for a lower back disability and the 
physician who conducted the July 2009 VA examination did not 
provide an opinion addressing service connection for right 
and left knee disabilities as secondary to a lower back 
disability, a remand is necessary to obtain such an opinion.  
A decision on the knee claims must, in any event, be deferred 
pending a decision on the back claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the severity of 
the service connected residuals of a 
healed fracture of the right ankle.  All 
indicated tests and studies should be 
conducted.

The claims folder must be sent to the 
examiner for
review; consideration of such should be 
reflected in the
completed examination report or in an 
addendum.

The ranges of right ankle motion should 
be reported in degrees.  The examiner 
should note the point, if any, at which 
pain occurs.  The examiner should also 
provide an opinion as to whether there is 
additional limitation of motion due to 
weakened movement, excess fatigability, 
incoordination, pain, or flare ups.  The 
examiner should express this opinion in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, flare-ups, or pain.

The examiner should provide an opinion as 
to whether the impact of the ankle 
disability on employment, and 
specifically whether it would preclude 
gainful employment for which the Veteran 
would otherwise be qualified.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
such reports must be considered in 
formulating any opinions.

2.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his current lower back disability.  All 
indicated tests and studies should be 
conducted.

The claims folder must be sent to the 
examiner for
review; consideration of such should be 
reflected in the
completed examination report or in an 
addendum.

The examiner should opine as to whether 
it is at least as
likely as not (50 percent probability or 
more) that the Veteran's current lower 
back disability is etiologically related 
to his in service falls or any other 
disease or injury in service.  

In formulating the above-re	quested 
opinion, the examiner should acknowledge 
the evidence of an in service back injury 
and treatment for chronic lower back pain 
in the Veteran's service treatment 
records.  The examiner must provide a 
rationale for each opinion.  

The examiner is also requested to comment 
on the significance, if any, of the 
Veteran's post-service back injury due to 
a fall in March 1982. 

The examiner is advised that the Veteran 
is competent to report an in service back 
injury, his symptoms, and history; and 
such reports must be considered in 
formulating any opinions.

3.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his current right and left knee 
disabilities.  All indicated tests and 
studies should be conducted.

The claims folder must be sent to the 
examiner for review; consideration of 
such should be reflected in the completed 
examination report or in an addendum.

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
Veteran's current right and left knee 
disabilities are related to his current 
lower back disability.  The examiner must 
provide a rationale for each opinion.  

The examiner is advised that the Veteran 
is competent to report his knee symptoms 
and history; and such reports must be 
considered in formulating any opinions.

4.  If any benefit on appeal remains 
denied, issue a supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


